Citation Nr: 0629996	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left arm.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge on August 11, 2006.  

Initially, the Board must point out that the veteran's claim 
has been developed as a claim for service connection of 
residuals of a shrapnel wound to the right arm.  At the 
aforementioned Board hearing, the veteran clarified that his 
claim is actually for service connection of residuals of a 
shrapnel would to the left arm.  Accordingly, the issue on 
appeal is as stated above.  



FINDINGS OF FACT

The veteran received a shrapnel wound to his left arm during 
combat, but there are no current residuals resulting from 
this injury.



CONCLUSION OF LAW

Residuals of a shrapnel wound to the left arm were not 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
March 2003 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning the degree of disability and effective 
dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the March 
2003 letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records.  The veteran has never received 
treatment at a VA facility; thus, there are no VA records to 
obtain.  The veteran has not indicated the presence of any 
other outstanding relevant records and has not requested VA's 
assistance in obtaining any evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not warranted in the 
present case because there is no evidence of a current 
disability.  As discussed below, the veteran has competently 
testified that he has no residuals from his in-service 
injury. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

The veteran contends that he received a shrapnel wound to his 
left arm in service and that he should receive compensation 
for this injury.  The veteran credibly testified that after 
receiving a shrapnel wound he sought medical treatment for an 
infection, but that because he was treated in the field there 
is no record of his shrapnel injury.  The veteran 
specifically recalled being treated with a topical mixture of 
shaving cream and penicillin and later being treated with 
iodine.  The Board finds the level of detail provided by the 
veteran to be very compelling.

Consistent with the veteran's testimony, service medical 
records do not show treatment for a shrapnel wound to the 
left arm.  There are no post-service medical records 
regarding treatment for a shrapnel wound to the left arm.  At 
the aforementioned Board hearing, the veteran testified that 
he had no current problems with his left arm and that there 
were no visible scars resulting from his shrapnel wound.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In light of the veteran's very credible testimony, the Board 
has no doubt that the veteran sustained a shrapnel injury to 
his left arm while in service.  Accordingly, the veteran's 
testimony satisfactorily demonstrates an in-service injury.  
The ultimate question in this case is whether his in-service 
injury has resulted in disability.  

The veteran's in-service shrapnel wound to the left arm has 
not resulted in a chronic disability.  The veteran testified 
at the aforementioned August 2006 Board hearing that he has 
no current problems with his left arm and that there are no 
visible scars associated with his in-service shrapnel injury.  
The veteran is competent to testify as to the presence of 
scarring and residuals associated with his in-service injury 
because such residuals are clearly observable by a lay 
person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board does find that the veteran and his spouse presented 
themselves as credible and honest witnesses at their hearing.  
There being no disability, however, resulting from the 
veteran's in-service injury, service connection cannot be 
established and, unfortunately, the claim must be denied.  


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the left arm is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


